     Case 1:03-md-01570-GBD-SN Document 4234 Filed 10/26/18 Page 1 of 3




                                 SALERNO & ROTHSTEIN
                                      ATTORNEYS AT LAW



 AMY ROTHSTEIN                                               221 SCHULTZ HILL ROAD
 PETER C. SALERNO                                            PINE PLAINS, NY 12567
                                                                    —
                                                             T: 518.771.3050
 WRITER’S EMAIL ADDRESS:                                     F: 866.589.9010
 peter.salerno.law@gmail.com
                                                     October 26, 2018

By ECF

The Honorable Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square, Room 430
New York, New York 10007

                Re: In re Terrorist Attacks on September 11, 2001
                   03 MDL 1570 (GBD) (SN)

                This document relates to:

                Kathleen Ashton, et al. v. Al Qaeda Islamic Army, et al., Case No. 02 Civ. 6977
                Thomas Burnett, Sr., et al. v. Al Baraka Inv. & Dev. Corp., et al., No. 03 Civ.
                9849
                Federal Insurance Co., et al. v. Al Qaida, et al., No. 03 Civ. 6978
                Continental Casualty Co., et al. v. Al Qaeda, et al., No. 04 Civ. 5970
                Euro Brokers Inc., et al., v. Al Baraka, et al., No. 04 Civ. 7279
                Estate of John P. O’Neill et. al., v. Al Baraka et. al., No. 04 Civ. 1923


Dear Judge Netburn:

                We represent Yassin Abdullah Kadi in the above actions. We are writing to
report the status of our efforts on Mr. Kadi’s behalf to comply with Your Honor’s August 27,
2018 Order (ECF 4123)(“the Order”). Contemporaneously with this letter we are filing six
declarations, and we hope that this letter, in summarizing the filings, will be of some assistance
to the Court.

                In brief summary: Our efforts to comply with the Order are complete. As you may
recall, the Order directed Mr. Kadi to search for two “Rowad documents” and eleven “KSA
     Case 1:03-md-01570-GBD-SN Document 4234 Filed 10/26/18 Page 2 of 3



Hon. Sarah Netburn                             -2-                              October 26, 2018


documents.” We have conducted thorough searches and have not located the two Rowad
documents, but we have located nine of the KSA documents, principally through the good
offices of KSA’s counsel in this action.

              The Order also directed the parties to meet and confer regarding Plaintiffs’
complaints about Mr. Kadi’s privilege log. This process has been inconclusive.

               We will discuss each of the above topics in more detail below.

              With respect to the searches for the 13 documents, we have today filed the
following declarations:

               Yassin Kadi (ECF No. 4226) (“Yassin Kadi Dec.”)
               Muaz Kadi (ECF No. 4227) (“Muaz Kadi Dec.”)
               Guy Frederick Noel Martin (ECF No. 4228) (“Martin Dec.”)
               Essam Al Khatib (ECF No. 4229 )(“Khatib Dec.”)
               Yousef Abu Ali (ECF No. 4232) (“Ali Dec.”)
               Siraj El Din Abdul Bari (ECF No. 4233) (“Bari Dec.”)

                With respect to the two Rowad documents: Rowad was a company in Sudan. Mr.
Kadi’s files were searched again for the two documents.(Ali, Yassin Kadi, Muaz Kadi, Khatib,
Martin Decs.). In addition Guy Martin, Mr. Kadi’s London counsel, contacted Siraj El Din
Abdul Bari, former head of the Muwafaq Foundation office in Sudan, who attempted
unsuccessfully to locate documents in Sudan, and persons in Sudan who might possess the
documents. (Bari, Martin Decs.; see also Ali Dec. ¶¶ 3-5, describing efforts to contact Yassin Ali
(no relation)).

               With respect to the KSA documents, Mr. Kadi’s files were searched again for the
documents (Ali, Yassin Kadi Decs.), and renewed efforts were made to contact Dr. Saad al-
Beraik, the Saudi lawyer who handled the KSA investigation on Mr. Kadi’s behalf. (See Muaz
Kadi, Khatib, Martin Decs.). These efforts resulted in the discovery of one document, the
statement of claim filed on Mr. Kadi’s behalf against the Kingdom. It will be produced.

                In addition, as directed by the Court, we contacted KSA counsel in this action to
seek their assistance in obtaining the KSA documents from their client, which was brought back
into this case subsequent to the briefing of Plaintiffs’ Motion to Compel against Mr. Kadi. These
efforts resulted in the retrieval of nine of the eleven documents that were the subject of the
Order.1 We are in the process of having these documents uploaded to our document production
vendor for production.


1
 A few of the documents vary in small details, such as date, from the descriptions in the Order,
but they are the responsive documents that KSA has furnished us. One of the documents is the
statement of claim that was also located by Dr. Al-Beraik’s office.
      Case 1:03-md-01570-GBD-SN Document 4234 Filed 10/26/18 Page 3 of 3



Hon. Sarah Netburn                            -3-                              October 26, 2018


                With respect to privilege log disputes, Plaintiffs’ counsel sent us an email on
October 3, 2018 listing a number of documents in the privilege log that counsel claimed were not
privileged or protected by the work product protection. On October 16 we responded, pointing
out to counsel that each of these documents was related to the Muwafaq Foundation’s trustees’
lawsuit against a publication called Africa Confidential, and were either attorney-client
communications, work product, or both. We have heard nothing further from counsel.

                                                    Respectfully,

                                                    s/

                                                    Peter C. Salerno



cc:    All MDL Counsel of Record (via ECF)
